NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GROSVENOR INDUSTRIES, LLC, a           )
Colorado Limited Liability Company,    )
                                       )
             Appellant/Cross-Appellee, )
                                       )
v.                                     )           Case No. 2D17-407
                                       )
JET CONCEPTS, INC., a Florida          )
Corporation,                           )
                                       )
             Appellee/Cross-Appellant. )
___________________________________)

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Dineen Pashoukos Wasylik and Jared M.
Krukar of DPW Legal, Tampa; Katherine C.
Donlon of Wiand Guerra King, P.A., Tampa;
and Michael L. Kirby, admitted pro hac vice,
of Kirby & Kirby, LLP, San Diego, California,
for Appellant/Cross-Appellee.

Clifford A. Taylor of The Hogan Law Firm,
Brooksville, for Appellee/Cross-Appellant.


PER CURIAM.

             Affirmed.



LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.